In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites the limitations “the first ground electrode is disposed on an opposite side to the second traveling wave electrode with respect to the first traveling wave electrode” and “the second ground electrode is disposed on the opposite side to the first traveling wave electrode with respect to the second traveling wave electrode” whose meaning is not clear. For the purposes of this Action and in accordance with the instant specification, the limitations are interpreted to define the relative spatial positions of the electrodes as shown in Fig. 1 of the instant application, i.e., the first ground electrode 112 and the second ground electrode 113 are disposed outside an inner space delimited by the first traveling wave electrode 114 and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (JP 2015-129906).
Regarding claim 1, Ozaki discloses (Fig. 12; Abstract; para. 0088 – 0090 and 0093) a semiconductor optical modulator (“… a travelling wave type semiconductor Mach-Zehnder modulator” in the Abstract; “The optical modulators shown in FIGS. 12 to 14” at para. 0088), the modulator comprising (see annotated Fig. 12 below): 
a first Mach-Zehnder type optical waveguide 201,202,204,209,210; 
a first traveling wave electrode 205,206 (“the shape of the traveling wave electrode (205 and 206 and 207 and 208)” at para. 0089), 
a second traveling wave electrode 207,208 (“the shape of the traveling wave electrode (205 and 206 and 207 and 208)” at para. 0089), 
a first ground electrode 233 (“… the ground electrode (233, 234 and 235)” of 0089), 
a second ground electrode 234 (“… the ground electrode (233, 234 and 235)” of 0089), and 
a first insulating layer 219 (shown in Fig. 4d and made, for example, of BCB (benzocyclobutene), polyimide, or air; “219 air, dielectric or semiconductor” at para. 0093; also para. 0046, 0047, 0071, and 0072) 
wherein 
the first Mach-Zehnder type optical waveguide 201,202,204,209,210 includes: 
a first optical input unit 201; 
a first optical branch unit 202 connected to the first optical input unit 201 (as seen in Fig. 12); 
a first optical waveguide (upper 204) connected to the first optical branch unit 202 (to the upper output of 202, as seen in Fig. 12); 
to the lower output of 202, as seen in Fig. 12);
a first optical multiplex unit 209 connected (at its upper and lower inputs, as seen in Fig. 12) to the first optical waveguide (upper 204) and the second optical waveguide (lower 204); and 
a first optical output unit 210 connected to the first optical multiplex unit 209, 
the first traveling wave electrode 205,206 is disposed above the first/upper optical waveguide 204, the second traveling wave electrode 207,2008 is disposed above the second/lower optical waveguide 204 (as explicitly shown for an embodiment in Fig. 4b; “a first and second travelling wave type electrodes are formed on the first and second optical guide 203 and 204. The first and second traveling wave type electrodes respectively include a first regions 205 and 207 with a first element length having a first inductance and a first capacitance, and a second regions 206 and 208” in the Abstract, emphasis added), 
the first ground electrode 233 is disposed on an opposite side to the second traveling wave electrode 207,208 with respect to the first traveling wave electrode 205,206 (as seen in Fig. 12; see the interpretation applied for the rejections under 35 USC 112), and disposed at a space (inter-electrode gap) from the first traveling wave electrode 205,206, 
the second ground electrode 234 is disposed on the opposite side to the first traveling wave electrode 205,206 with respect to the second traveling wave electrode 207,208 (as seen in Fig. 12; see the interpretation applied for the rejections under 35 USC 112, and disposed at a space (inter-electrode gap) from the second traveling wave electrode 207,208, 
the semiconductor optical modulator includes unit structures arrayed along the first optical waveguide 205,206 and the second optical waveguide 207,208, 
“speed adjusting parts 206 and 208” at para. 0067), 
a first width of the first ground electrode 233 in the non-modulation region 206,208 is different from (smaller than) a second width of the first ground electrode 233 in the modulation region 205,207, and

    PNG
    media_image1.png
    1230
    1666
    media_image1.png
    Greyscale
a third width of the second ground electrode 234 in the non-modulation region 206,208 is different from (smaller than) a fourth width of the second ground electrode 234 in the modulation region 205,207. 

Annotated Fig. 12 of Ozaki.

    PNG
    media_image2.png
    689
    889
    media_image2.png
    Greyscale
For the embodiment in Fig. 4, Ozaki explicitly illustrates suitable/workable cross-sections in Fig. 4b (cross-section d-d) and in Fig. 4e (cross-section e-e). As seen in annotated Fig. 4d below, the first insulating layer (comprising 219 and air) is disposed between the first optical waveguide (comprising the left layer stack 216,217,220; para. 0046) and the first traveling wave electrode 2006 and between the second optical waveguide (comprising the right layer stack 216,217,220; para. 0046) and the second traveling wave electrode 208 in the non-modulation region 206,208. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first insulating layer 219 in the embodiment in Fig. 12 can be disposed as explicitly illustrated for the embodiment in Fig. 4 and for the same benefit of optimized impedance along the non-modulation region 206,208 (“Note that the material of the dielectric or semiconductor 219 has a large influence on impedance, and an insulator having a low dielectric constant is desirable in order to effectively operate the inductor adjustment portions 206 and 208. The material is, for example, undoped InP. Still more preferred is a low dielectric constant such as BCB (benzocyclobutene). In addition, polyimide, epoxy, and various polymer s may be used” at para. 0071, emphasis added).  

Annotated Fig. 4d of Ozaki.


As relevant comments for all claims, the following noted:
(a)	The embodiment in Fig. 12 of Ozaki has essential structural features (a plurality of alternating modulation and non-modulation regions) and a principle of operation (velocity matching between an optical waveguide mode propagating through the optical waveguides and an electrical modulating wave propagating through the traveling-wave electrodes) that are substantially identical to those in Figs. 1, 15, and 16 of the instant application, as evident from a direct side-by-side comparison of Fig. 12 of Ozaki with Figs. 1, 15, and 16 of the instant application.  
(b)	Ozaki uses the non-modulation regions for the same benefits of a wider modulation bandwidth (due to velocity matching) and impedance adjustment as those of the instant application, as evident from a direct side-by-side comparison of para. 0049 – 0056 of Ozaki with para. 0073 – 0082 of the instant application (US 2020/0225556 A1).
(c)	While Fig. 4d of Ozaki illustrates, by way of example but not limitation, an embodiment wherein the first insulting layer comprises a solid material portion 219 (e.g., BCB) and an air portion, an alternative design choice without any air portion/gap is obvious to a person of ordinary skill in the art, i.e., the first insulting layer can comprise only a contiguous (uninterrupted by air gaps) solid material layer 219, depending on a desired impedance adjustment (para. 0067). Ozaki lists solid materials and air as suitable/workable alternative material choices (“It is advantageous to fabricate the impedance rate adjusting portion at a higher level than the straight portion 205, 207 (e.g., fabricated on a thick dielectric medium) and to be fabricated on a low dielectric medium such as BCB or polyimide or on air” at para. 0067, emphasis added; also para. 0046, 0047, 0071, and 0072).
Regarding claim 2, Ozaki expressly teaches that: 
the first width of the first ground electrode in the non-modulation region is smaller than the second width of the first ground electrode in the modulation region (see annotated Fig. 12 provided above for claim 1), and 
the third width of the second ground electrode in the non-modulation region is smaller than the fourth width of the second ground electrode in the modulation region (see annotated Fig. 12 provided above for claim 1).  
Regarding claim 4, Ozaki considers that each of the unit structures can include a transition region (within which inclined edges of the traveling-wave electrodes and ground electrodes are disposed) disposed between the modulation region (with horizontal edges of the electrodes and horizontal inter-electrode gaps) and the non-modulation region (around the maxima of the electrode bends), a first space between the first traveling wave electrode and the second traveling wave electrode changes gradually in the transition region (due to inclined portions of the traveling-wave electrodes), and a width of the first ground electrode and a width of the second ground electrode change gradually in the transition region (due to inclined edges of the ground electrodes).  
Alternatively or additionally, the Examiner takes official notice that traveling-wave electrodes and/or ground electrodes with gradually changing/tapered widths are well known in the art of high-speed optical waveguide modulators. Such tapered-width electrodes would be an obvious design choice to a person of ordinary skill in the art and provide the benefit of interconnecting electrode segments with different cross-sections/dimensions (and different impedances).  
As an aside and relevant comment, it is noted that while Figs. 11 and 12 of Ozaki illustrates, by way of example but not limitation, electrodes transitions shaped as steps (in Fig. 11) or curve (in Fig. 12), a variety of other suitable/workable transitional shapes would be obvious to a person of ordinary skill in the art. In particular, a curvilinear shape would be an obvious design/shape choice and directly correspond to the transitional shapes shown in Figs. 2 and 16 of the instant application. It is also noted that it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).In this case, selecting the claimed shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS).
Regarding claim 7, Ozaki teaches that the non-modulation regions (for impedance adjustment and velocity matching) can be implemented: 
(i)	by electrode bends that move/offset each inter-electrode gap (between the first/second traveling-wave electrode and the first/second ground electrode) away from the first/second waveguide (Fig. 12);
(ii)	by changing the electrode widths in the non-modulation regions and the transition regions (relative to the electrode widths in the modulation regions) (Figs. 4 and 12); and 
(iii)	by changing/adjusting a thickness and a material(s) of an insulating layer(s) in the non-modulation regions and the transition regions (relative to a thickness and a material(s) of an insulating layer(s) in the modulation regions) (Fig. 4). 

Regarding claim 8, Ozaki renders obvious a design/shape choice (similar/identical to Figs. 10 and 13) the first traveling wave electrode has a constant width in the modulation region, the non-modulation region, and the modulation region, and the second traveling wave electrode has a constant width in the modulation region, the non-modulation region, and the modulation region (see also the arguments above for claims 4 and 7 regarding suitable/workable electrode shapes).
Regarding claims 3 and 9, Ozaki expressly teaches that the disclosed semiconductor optical modulator further comprises a termination connected to the first traveling wave electrode and the second traveling wave electrode (at the ends of the traveling wave electrodes, as seen in annotated Fig. 12 provided above for claim 1), wherein a differential impedance of the termination is less than 100  (e.g., 50 ”The other end of each traveling-wave electrode is connected to a terminating resistor of 50 ” at para. 81). 
Regarding claim 10, the Ozaki – Kono combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 4 including an aside and relevant comment with respect to obvious suitable/workable shape/design choices.

Claims 5, 6, and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Kono (U 2016/0054639 A1).
Regarding claim 5, Ozaki considers only modulator embodiments with a single Mach-Zehnder optical waveguide (as in Figs. 4, 6, 7, and 9 – 14) and does not expressly teach a modulator embodiment with two Mach-Zehnder optical waveguides that are nested in the arms of a larger Mach-Zehnder interferometer, even though such modulator layout is very well known in the art of optical waveguide modulators. For example, Kono discloses (Figs. 1 – 3 and 6; Abstract; para. 0038 – 0063) a semiconductor optical modulator (Abstract) and expressly teaches and explicitly illustrates BOTH an embodiment with a single Mach-Zehnder optical waveguide 10 (shown in Fig. 1 and comprising waveguides 13a,13b that are connected at their ends to a branch unit 39a and a multiplex unit 39b) as in Ozaki AND a modulator embodiment (Fig. 3) with at least two Mach-Zehnder optical waveguides 11a,11b that are nested in the arms of a larger Mach-Zehnder interferometer (that receives an input signal MS2 and outputs signals ML1,ML2) (“The optical ). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a Mach-Zehnder optical waveguide taught by Ozaki can be used, as a drop-in element, for each of the two Mach-Zehnder optical waveguides 11a,11b that are nested in the arms of a larger Mach-Zehnder interferometer, as taught/illustrated by Kono, in order to enable a modulator that modulates light by a plurality of modulating signals MS1,MS2 and thereby increases an aggregate/multiplexed modulation rate (“The Mach-Zehnder modulators 11a to 11d modulate the light from the input port 51e according to the electrical signals MS1 to MS4, and generate optical signals ML1 to ML4, respectively” at para. 0063 of Kono).
The Ozaki – Kono combination considers a semiconductor optical modulator that comprises the first Mach-Zehnder type optical waveguide (configured as detailed above for claim 1) and further comprises a second Mach-Zehnder type optical waveguide that is configured the same as the first Mach-Zehnder type optical waveguide and comprises (see annotated Fig. 12 provided above for claim 12 with a trivial/direct replacement of “first” to “third” and “second” to “fourth”): 
a third traveling wave electrode; 
a fourth traveling wave electrode; 
a third ground electrode; 
an optical input unit; 
an optical branch unit connected to the optical input unit; 
an optical multiplex unit; and
 an optical output unit connected to the optical multiplex unit, 
wherein the second Mach-Zehnder type optical waveguide includes: 

a third optical waveguide connected to the second optical branch unit; 
a fourth optical waveguide connected to the second optical branch unit; 
a second optical multiplex unit connected to the third optical waveguide and the fourth optical waveguide; and 
a second optical output unit connected to the second optical multiplex unit, the third traveling wave electrode is disposed above the third optical waveguide, the fourth traveling wave electrode is disposed above the fourth optical waveguide, the second ground electrode is disposed on the opposite side to the fourth traveling wave electrode with respect to the third traveling wave electrode, and disposed at a space from the third traveling wave electrode, the third ground electrode is disposed on the opposite side to the third traveling wave electrode with respect to the fourth traveling wave electrode, and disposed at a space from the fourth traveling wave electrode,
the optical branch unit is connected to the first optical input unit and the second optical input unit, the optical multiplex unit is connected to the first optical output unit and the second optical output unit, the unit structures are arrayed along the third optical waveguide and the fourth optical waveguide, a fifth width of the third ground electrode in the non-modulation region is smaller than a sixth width of the third ground electrode in the modulation region, and the first insulating layer is disposed between the third optical waveguide and the third traveling wave electrode and between the fourth optical waveguide and the fourth traveling wave electrode in the non-modulation region. 
Regarding claim 6, the Ozaki – Kono combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 4 including an aside and relevant comment with respect to obvious suitable/workable shape/design choices.
Regarding claim 11, the teachings of Ozaki and Kono combine (see the arguments and motivation for combining as applied to claim 5 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 5.
Regarding claim 12, the Ozaki – Kono combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 8.
Regarding claim 13, the Ozaki – Kono combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 4 including an aside and relevant comment with respect to obvious suitable/workable shape/design choices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7426321 B2
US 20180203322 A1
US 9069223 B2
US 4553810 A
US 4448479 A
US 4381139 A
US 4380364 A
US 20140355926 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896